 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
 8                                      DISTRICT OF NEVADA
 9
10   JOANNE HAYWOOD-AGUILAR,                                Case No.: 2:19-cv-00681-GMN-NJK
11           Plaintiff(s),                                                 ORDER
12   v.
13   GENERAL MOTORS FINANCE
     COMPNAY, INC., et al.,
14
             Defendant(s).
15
16         Pending before the Court is the parties’ joint proposed discovery plan and scheduling order.
17 Docket No. 30. In violation of the Court’s Local Rules, the parties’ proposed discovery plan fails
18 to include the filers’ signatures and incorrectly puts the undersigned’s signature block on a separate
19 page. Id. at 3; see also LR IC 5-1, LR IA 6-2. Accordingly, the proposed discovery plan, Docket
20 No. 30, is DENIED without prejudice.
21         IT IS SO ORDERED.
22         Dated: July 24, 2019
23                                                                ______________________________
                                                                  Nancy J. Koppe
24                                                                United States Magistrate Judge
25
26
27
28

                                                     1
